United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., claiming as widow of, F.F., Appellant
and
KENOSHA COUNTY SHERIFF’S
DEPARTMENT, Kenosha, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gino M. Alia, Esq., for the appellant
Paul Klingenberg, Esq., for the Director

Docket No. 09-1970
Issued: September 27, 2010

Oral Argument May 4, 2010

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2009 appellant filed a timely appeal of the March 4, 2009 decision of the
Office of Workers’ Compensation Programs which denied her claim for death benefits on behalf
of her deceased husband pursuant to section 8191 of the Federal Employees’ Compensation Act.1
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has established entitlement to death benefits pursuant to
section 8191 of the Act.
FACTUAL HISTORY
On September 17, 2007 appellant, then a 41-year-old widow, filed a compensation claim
for death benefits under 5 U.S.C. § 8191. On May 17, 2007 the employee, a deputy sheriff
1

5 U.S.C. §§ 8101-8193.

employed by the Kenosha County Sheriff’s Department, was shot and killed in the line of duty
during a traffic stop. Appellant asserted that, at the time of the shooting, the employee was
involved in the apprehension of an individual who was in the commission of a crime against the
United States, placing him within coverage of the Act. A notice of law enforcement officer’s
death stated that the employee was shot by an illegal immigrant who was in violation of
probation, liable for federal deportation because he possessed a firearm and was operating a
motor vehicle under the influence of drugs (cocaine) and alcohol.
A medical examiner’s report dated May 17, 2007 noted that the employee’s cause of
death was a gunshot wound to the head and it was ruled a homicide. A death certificate noted
that the employee died on May 17, 2007 of gunshot wounds.
By letter dated October 15, 2007, the Office advised appellant of the factual evidence
needed to establish her claim. It advised that, in order to fall within the purview of 5 U.S.C.
§ 8191, the employee must have been engaged in the attempted apprehension of a person for a
crime against the United States which required that the stimulus for the officer’s response was an
actual federal crime. The Office advised that the later discovery of a federal crime was not
sufficient to bring the death within the coverage of 5 U.S.C. § 8191. No additional information
was received.
In a January 11, 2008 decision, the Office denied appellant’s claim. It indicated that the
stimulus for the apprehension or attempted apprehension of a suspect must be a federal crime or
an integral part of a federal crime. In this instance, however, the stimulus for the suspect’s
apprehension was a local matter, a routine traffic stop, and the employee’s injury occurred prior
to the discovery of the federal offense. The Office found that the subsequent discovery of a
federal crime did not bring the employee into the scope of coverage. Therefore appellant’s claim
did not fall within the purview of 5 U.S.C. § 8191.
By letter dated December 30, 2008, appellant requested reconsideration. She argued that
the Office’s procedure manual provides that an officer does not need to know at the time of
apprehension or attempted apprehension that the violation for which the individual is being
arrested is a federal offense. In a December 29, 2008 affidavit, Lieutenant Paul J. Falduto, Jr.,
stated that the individual who shot the employee was in violation of several federal statutes.
Employing establishment investigative reports noted that, at approximately 11:40 a.m. on
May 16, 2007, the employee was shot as he approached the motor vehicle subsequent to a
routine traffic stop and died of his injuries. He fired four rounds from his Glock semi-automatic
duty pistol. Responding officers estimated that the employee was shot with a 9 mm handgun at a
distance of approximately five feet. Ezequiel Lopez was arrested three hours later for the
shooting. He tested positive for cocaine and alcohol.
By decision dated March 9, 2009, the Office affirmed the January 11, 2008 decision.2

2

Subsequent to the March 9, 2009 Office decision, additional evidence was associated with the file. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal, but it may be filed with the Office
along with a request for reconsideration.

2

LEGAL PRECEDENT
Under the Act, an individual seeking death benefits has the burden of proof to establish
the essential elements of his of her claim, including the fact that the employee was an employee
of the United States within the meaning of the Act.3 In this case, the employee was a nonfederal
law enforcement officer.4 Appellant has the burden of establishing that the employee became an
eligible officer as defined by section 8191 of the Act.5 In pertinent part, this section provides
that an eligible officer is any person who is determined by the Secretary of Labor, in her
discretion, to have been on any given occasion-“(1) [A] law enforcement officer and to have been engaged on that occasion in the
apprehension or attempted apprehension of any person-(A) for the commission of a crime against the United States, or
(B) who at that time was sought by a law enforcement authority of the
United States, for the commission of a crime against the United States, or
(C) who at that time was sought as a material witness in a criminal
proceeding instituted by the United States; or
“(2) a law enforcement officer and to have been engaged on that occasion in
protecting or guarding a person held for the commission of a crime against the
United States or as a material witness in connection with such a crime; or
“(3) a law enforcement officer and to have been engaged on that occasion in the
lawful prevention of, or lawful attempt to prevent, the commission of a crime
against the United States.”6
The Board has recognized that the issue of whether a local law enforcement officer was
attempting to apprehend someone for, or prevent the commission of, a federal crime, turns
initially on the question of whether, at the time the injury was sustained, the local law
enforcement officer knew that a federal crime or potential federal crime was being committed
and therefore formed the intent to apprehend someone for, or to prevent the commission of, a
federal crime.7
The knowledge of a potential federal crime at the time of injury or death does not, alone,
establish eligibility to receive benefits under the Act. The claimant must establish that, the
activities in which the employee was engaged at the time of injury constituted the apprehension
3

See Louis T. Blair, Jr., 54 ECAB 348 (2003).

4

See 5 U.S.C. § 8101(1) (defining a federal employee).

5

See Lance D. Coleman, 41 ECAB 604 (1990).

6

5 U.S.C. § 8191 (1)-(3); see also 20 C.F.R. §§ 738-39 (2007).

7

Joel Goldberg, 45 ECAB 448 (1994).

3

or attempted apprehension of a federal offender or the lawful prevention of, or lawful attempt to,
prevent the commission of a federal crime.8
ANALYSIS
Appellant asserts that, at the time of the shooting, the employee was involved in the
apprehension of an individual who was in the commission of a crime against the United States.
Mr. Lopez was an illegal immigrant who was in violation of probation and liable for federal
deportation because he possessed a firearm and was operating a motor vehicle under the
influence of cocaine and alcohol.
The Board has held that section 8191 was not intended to cover every event that could be
remotely connected to the real or alleged commission of a federal crime, but rather to cover the
specific occurrence or prevention of a federal crime.9 Although section 8191 does not explicitly
state that, in order to be eligible, an officer must be aware of a federal link, the legislative history
supports that the local officer must be purposely, not accidentally, engaged in the federal law
enforcement activity.10 The statute’s wording suggests a contemporaneous specificity. The
phrases “on that occasion” and “at that time” in the statute indicate that to be eligible for
coverage under the Act, the local officer must be apprehending or trying to apprehend an
individual who is committing or is wanted for committing a federal crime at the time of the local
officer’s activity. The congressional sponsors of section 8191 were clear that the crime for
which the person was being apprehended would be “controlling” in determining coverage.11 The
purpose of section 8191 is to provide compensation benefits for state and local law enforcement
officers who expose themselves to the dangers of enforcing federal laws or who provide
assistance to federal authorities.12
The Board has consistently held that coverage will not be afforded where the law
enforcement officer is engaged in a purely local police matter,13 nor is coverage appropriate if,
only after the injury or death, is it discovered that a federal crime was involved. In such a case
the initial police activity which resulted in the injury or death would have been a purely local
matter.14 Thus the proximate cause of the injury or death was related to whatever prompted the

8

Michael Kosowski, 57 ECAB 233 (2005).

9

See Michael Ponenti, 34 ECAB 319 (1982).

10

See Lance D. Coleman supra note 5.

11

See James R. Coon 43 ECAB 587 (1992); Cong Rec., September 11, 1967, pp 24, 941-42; September 14, 1967,
pp 25, 564.
12

Michael Kosowski, supra note 8.

13

See James R. Coon, supra note 11.

14

Edward L. Jackson, 31 ECAB 550 (1980).

4

local officer’s actions. Any subsequent or later discovered link to federal offenses or potential
crimes becomes too tenuous to support coverage in keeping with the purpose of the Act.15
A review of the Board’s case law involving traffic stops demonstrates the distinguishing
characteristics of purely local police activity. The Board has denied coverage when the officer
was engaged in a local police matter and only later learned that the suspect was a possible federal
offender.16
In this case, the facts establish that the employee had no knowledge at the time of his
traffic stop death that the assailant was in violation of a federal law. Nothing of a federal
criminal nature was known to the employee when he approached the motor vehicle. The
employee did not act with the necessary intent to prevent the commission of a federal crime.
Only after his death were the potential federal violations discovered. The Board finds that the
employee’s lack of intent precludes coverage under part 3 of section 8191. The circumstances of
this case do not afford coverage under section 8191 of the Act.
At the time of death, the employee was approaching the driver of a motor vehicle he had
stopped for a traffic violation. Before he reached the vehicle, the driver shot him. The activity
of making a traffic stop and approaching the driver did not constitute the apprehension of a
federal offender or prevention of a federal crime.17
On appeal appellant, through her representative, contends that this case falls within the
purview of section 8191 based on the Office’s procedure manual. She asserts that coverage is
afforded based on the “awareness doctrine” which provides that an officer does not need to know
at the time of apprehension or attempted apprehension that the violation for which the individual
is being arrested is both a federal and state offense.18 The offense for which the employee
stopped the assailant, a traffic stop, however was not both a local and federal offense.
Appellant argues that, once the assailant began to fire on the employee, he became aware
of the federal connection and returned fire in response to the illegal possession of a firearm by
and illegal immigrant and at that time had the intent to prevent the federal crime of illegal
possession of a firearm. There is no evidence, however, that the employee was aware that the
15

See Alan R. Penberg, 42 ECAB 610 (1984).

16

See Morris W. Farlow, 48 ECAB 659 (1997) (where a police officer stopped a vehicle because its out-of-state
license plate number was registered to a different make of car and the police reported “suspicious activity” by the
car’s occupants; the Board denied coverage because nothing of a federal criminal nature was known to appellant as
he approached the car’s driver and was immediately shot); Lance D. Coleman, supra note 5 at 641 (where a highway
patrol officer stopped a vehicle because of a broken taillight and was shot; the Board held that the officer was not
covered under section 8191 because only after the incident was it discovered that the assailant was wanted for a
federal crime); Rocco A. Ranaudo, 35 ECAB 689 (1984) (where a police officer approached an idling vehicle whose
driver appeared to be asleep and was injured when the driver accelerated rapidly and was subsequently found to be
an illegal alien; the Board denied coverage because the officer was engaged in a local police matter, a potential
traffic violation, and only later did the police department learn that the driver was a possible federal offender).
17

See Kenneth Dudonis, 37 ECAB 287 (1986); see also D.H., Docket No. 07-314 (issued July 18, 2007).

18

Federal (FECA) Procedure Manual, Part 4 -- Special Case Procedures, Non-Federal Law Enforcement Officers,
Chapter 4.200(7)(a) (September 1994).

5

assailant’s firearm had been obtained illegally in violation of local or federal law.
possession of a gun is not always a crime.

Mere

CONCLUSION
The Board finds that appellant failed to establish that the employee was an eligible officer
under the purview of section 8191 of the Act.
ORDER
IT IS HEREBY ORDERED THAT the March 4, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 27, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

